Exhibit 10.1


 
 
NETWORK CADENCE, INC.
2009 Equity Incentive Plan


Effective Date:  October 31, 2009
Approved by Board:  October 27, 2009
Stockholders Notified:  November 2, 2009 (8-K filing)
 
 
 
 
 
 
 
 
 
 
 

 


 
Any statements regarding tax matters made herein, including any attachments,
cannot be relied upon by any person to avoid tax penalties and are not intended
to be used or referred to in any marketing or promotional materials.  To the
extent this communication contains a tax statement or tax advice, Brownstein
Hyatt Farber Schreck, LLP does not and will not impose any limitation on
disclosure of the tax treatment or tax structure of any transactions to which
the tax statement or tax advice relates.




 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTEN
 
                                  
 


 
 
 
Page

 
ARTICLE 1
DEFINITIONS
1

 
ARTICLE 2
TERM OF THE PLAN 
6

 
ARTICLE 3
ADMINISTRATION
6

 
 
3.1
Administrator 
6

 
3.2
Meetings and Actions 
6

 
3.3
Powers of Administrator 
6

 
3.4
Discretion of Administrator 
7

 
3.5
Delegation of Authority 
7

 
ARTICLE 4
STOCK SUBJECT TO THE PLAN 
8

 
 
4.1
Plan Limit 
8

 
4.2
Unused Stock 
8

 
4.3
Retention of Rights 
8

 
ARTICLE 5
GRANT OF AWARDS 
9

 
 
5.1
Eligibility for Award 
9

 
5.2
Grant of Awards 
9

 
5.3
Terms of Awards 
9

 
5.4
Limitations Applicable to Section 16 Persons 
9

 
5.5
Stand-Alone and Tandem Awards 
9

 
ARTICLE 6
VESTING OF AWARDS 
10

 
ARTICLE 7
STOCK OPTIONS 
10

 
 
7.1
Option Award Agreement 
10

 
7.2
Manner of Exercise 
11

 
7.3
Payment of Option Price 
12

 
ARTICLE 8
STOCK APPRECIATION RIGHTS 
12

 
 
8.1
Stock Appreciation Rights Award Agreement 
12

 
8.2
Manner of Exercise 
13

 
ARTICLE 9
RESTRICTED STOCK 
13

 
 
9.1
Restricted Stock Award Agreement 
13

 
ARTICLE 10
OTHER AWARDS 
15

 
 
10.1
Bonus Stock Awards; Deferred Stock Awards
15

 
10.2
Restricted Stock Unit Award
15

 
10.3
Other Awards 
15

 
 
i

--------------------------------------------------------------------------------


ARTICLE 11
ISSUANCE OF SHARES 
16

 
 
11.1
Stock Certificates 
16

 
11.2
Nontransferability 
16

 
11.3
Paperless Administration 
17

 
ARTICLE 12
TERMINATION OF CONTINUOUS SERVICE 
17

 
 
12.1
Effect of Termination of Continuous Service 
17

 
12.2
Effect of Termination of Continuous Service on Stock 
18

 
ARTICLE 13
REORGANIZATION, RECAPITALIZATION AND CHANGE IN CONTROL 
19

 
 
13.1
Adjustments to Common Stock 
19

 
13.2
Recapitalization 
19

 
13.3
Change in Control 
19

 
13.4
Other Events 
20

 
13.5
No Adjustment for Certain Awards 
20

 
ARTICLE 14
AMENDMENT AND TERMINATION 
20

 
 
14.1
Amendment of the Plan 
20

 
14.2
Termination of the Plan 
21

 
ARTICLE 15
GENERAL PROVISIONS 
21

 
 
15.1
Tax Obligations 
21

 
15.2
Section 409A 
21

 
15.3
Rule 16b-3 
22

 
15.4
Section 162(m) 
22

 
15.5
Section 13(k) 
23

 
15.6
Beneficiary Designations 
23

 
15.7
No Employment Rights 
23

 
15.8
Jurisdictions 
23

 
15.9
Foreign Currency 
24

 
15.10
Other Employee Benefits 
24

 
15.11
Confidentiality of Information 
24

 
15.12
No Funding 
24

 
15.13
Severability 
24

 
15.14
Governing Law and Venue 
24

 
15.15
Use of Proceeds 
24

 
15.16
Appendices 
24

 
15.17
Indemnification 
24

 
 
 
 
ii


--------------------------------------------------------------------------------




NETWORK CADENCE, INC.
2009 Stock Incentive Plan
 
INTRODUCTION
 
Network Cadence, Inc., a Nevada corporation (the "Company"), hereby adopts the
Network Cadence, Inc. 2009 Stock Incentive Plan (the "Plan").  The purpose of
the Plan is to further the growth and development of the Company by affording an
opportunity for stock ownership to selected Employees, Consultants and Directors
of the Company and its Affiliates (all as defined below) who are responsible for
the conduct and management of its business or who are involved in endeavors
significant to its success.  The Plan is also intended to assist the Company in
attracting new Employees, Consultants and Directors and retaining existing
Employees, Consultants and Directors; to encourage growth of the Company through
incentives that are consistent with the Company's goals; to provide incentives
for individual performance; and to promote teamwork.
 
ARTICLE 1
DEFINITIONS
 
When used in this Plan, the following capitalized terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:
 
1.1  
Administrator means the Board of Directors, any committee or such delegates as
shall be administering the Plan in accordance with Article 3.

 
1.2  
Affiliate means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power to vote more than 50% of the
securities having ordinary voting power for the election of directors of the
controlled entity or organization, or to direct or cause the direction of the
management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

 
1.3  
Applicable Laws means the requirements relating to the administration of stock
option and stock award plans under U.S. federal, state and local laws, the rules
of any national securities exchange or automated quotation system on which the
Common Stock is listed, quoted, or traded to the extent provided under the terms
of the Company's agreement with such exchange or quotation system and, with
respect to Awards subject to the laws of any foreign jurisdiction where Awards
are, or will be, granted under the Plan, the laws of such jurisdiction.

 
1.4  
Award means a grant of Options, SARs, Restricted Stock, Restricted Stock Units,
Bonus Stock, Deferred Stock or other equity-based grant under the Plan.

 
 
1

--------------------------------------------------------------------------------


1.5  
Award Agreement means the agreement between the Company and a Participant
pursuant to which a specific Award is granted to the Participant.

 
1.6  
Board of Directors means the Board of Directors of the Company.

 
1.7  
Bonus Stock means shares of Common Stock granted to a Participant that are
subject to the terms set forth in Section 10.2 and the applicable Award
Agreement.

 
1.8  
Cause means "Cause," as defined in the Participant's employment agreement, if
applicable, or if the Participant has not entered into an employment agreement
with the Company, as determined in the sole discretion of the Company, a
termination on account of any of the following: (a) repeated refusal to obey
written directions of the Board of Directors or a superior officer (so long as
such directions do not involve illegal or immoral acts), (b) negligence or
willful misconduct in the performance of Participant’s duties, as reasonably
directed by the Board of Directors or a superior officer, injurious to the
reputation, business or operations of the Company or an Affiliate, or (c)
misappropriation of any funds or assets of the Company or an Affiliate for
personal use; (d) repeated acts of substance abuse that are injurious to the
Company or an Affiliate; (e) fraud or dishonesty that is injurious to the
Company or an Affiliate; (f) a breach of any material obligation of Participant
in an employment, non-disclosure or confidentiality, non-compete,
non-solicitation or similar agreement, if applicable, with the Company; (g)
commission of a criminal offense involving money or other property with respect
to the Company, and Affiliate or any supplier or customer of the Company or an
Affiliate (excluding any traffic violations or similar violations); (h)
commission of a criminal offense that constitutes a felony in the jurisdiction
in which the offense is committed; or (i) engaging in any conduct tending to
bring the Company or an Affiliate into public disgrace or disrepute.  A
Participant who agrees to resign from his employment or service with the Company
in lieu of being terminated for Cause may be deemed to have been terminated for
Cause for purposes of the Plan.

 
1.9  
Change in Control means, unless such term or an equivalent term is otherwise
defined with respect to an Award by the Participant's Award Agreement or written
contract of employment or service, the occurrence, in a single transaction or in
a series of related transactions, where (a) the Company will not be the
surviving entity in any merger, share exchange, or consolidation (or survives
only as a subsidiary of an entity); (b) the Company sells, leases, or exchanges,
or agrees to sell, lease, or exchange, all or substantially all of its assets to
any other person or entity; (c) the Company is to be dissolved and liquidated;
(d) any person or entity, including a "group" as contemplated by Section
13(d)(3) of the Exchange Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company's voting stock (based upon voting power), or (e) a majority of the
Directors are replaced during any 12-month period by Directors whose appointment
or election is not endorsed by a majority of the Board of Directors before the
date of such appointment or election; provided, however, that a Change in
Control will not include (i) any reorganization, merger, consolidation, sale,
lease, exchange, or similar transaction, which involves solely the Company and
one or more entities wholly-owned, directly or indirectly, by the Company
immediately prior to such event, or (ii) the consummation of any transaction or
series of integrated transactions immediately following which the record holders
of the voting stock of the Company immediately prior to such transaction or
series of transactions continue to hold 50% or more of the voting stock (based
upon voting power) of (A) any entity that owns, directly or indirectly, the
stock of the Company, (B) any entity with which the Company has merged, or (C)
any entity that owns an entity with which the Company has merged.  In addition,
if a Change in Control constitutes a payment event with respect to any Award
which provides for the deferral of compensation and is subject to Section 409A,
the transaction or event described in subsection (a), (b), (c), (d) or (e) with
respect to such Award must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.  The Administrator shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
in Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.

 
 
2

--------------------------------------------------------------------------------


1.10  
Code means the Internal Revenue Code of 1986, as amended from time to time.

 
1.11  
Common Stock or Stock means the Company's common stock, par value $.001 per
share, and any share or shares of the Company's capital stock hereafter issued
or issuable in substitution for such shares.

 
1.12  
Continuous Service means that the Participant's service with the Company or its
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated.  The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or its Affiliate or a change in the entity for
which the Participant renders such service, provided that there is no
interruption or termination of the Participant's Continuous Service.  The
Administrator, in its sole discretion, may determine whether Continuous Service
shall be considered interrupted in the case of any leave of absence, including
sick leave, military leave or any other personal leave.

 
1.13  
Consultant shall mean any individual who is neither an Employee nor a Director
who is engaged by the Company or an Affiliate to render services to such entity
as an advisor or consultant.

 
1.14  
Deferred Stock means shares of Common Stock granted to a Participant that are
subject to the terms set forth in Section 10.2 and the applicable Award
Agreement.

 
1.15  
Director means an individual who is a member the Board of Directors or a member
of the board of directors of an Affiliate, who (in either case) is not an
Employee.

 
1.16  
Disability means disability within the meaning of the long-term disability
policy maintained by the Company, or if none, within the meaning of Code Section
22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.

 
 
3

--------------------------------------------------------------------------------


1.17  
Effective Date means the date the Plan is approved by the Board, subject to
approval of the Plan by the Company’s stockholders.

 
1.18  
Employee means a common law employee of the Company or its Affiliate and any
person who has accepted a binding offer of employment from the Company or its
Affiliate (provided that, in the case of an Incentive Stock Option, such person
has commenced employment as a common law employee), but excludes any individual
classified by the Company or its Affiliate as an independent contractor,
Consultant or leased employee.

 
1.19  
Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 
1.20  
Fair Market Value means, as of any specified date, the value of a share of
Common Stock determined as follows:

 
(a)  
Publicly Traded. If the Common Stock is readily tradable on any established
securities market, the Fair Market Value per share of Common Stock shall be the
closing sale price for a share of Common Stock for such date, or if there is no
closing sales price for a share of Common Stock on that date, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable.

 
(b)  
Not Publicly Traded. If the Common Stock is not readily tradeable on an
established securities market, the Fair Market Value per share of Common Stock
shall be the amount determined by the Administrator, reasonably and in good
faith, in accordance with Applicable Laws.

 
1.1  
Full Value Award means any Award other than (i) an Option,  (ii) a SAR or (iii)
any other Award for which the Participant pays the intrinsic value existing as
of the date of grant (whether directly or by forgoing a right to receive a
payment from the Company or any Subsidiary).

 
1.2  
Incentive Stock Option means any option granted to an eligible Employee under
the Plan, which the Company intends at the time the option is granted to be an
Incentive Stock Option within the meaning of Code Section 422.

 
1.3  
Nonqualified Stock Option means any option granted to an eligible Employee,
Consultant or Director under the Plan that is not an Incentive Stock Option.

 
1.4  
Option means and refers collectively to Incentive Stock Options and Nonqualified
Stock Options.

 
 
4

--------------------------------------------------------------------------------


1.5  
Participant means any Employee, Consultant or Director who is granted an Award
under the Plan.  Participant also means the personal representative of a
Participant and any other person who acquires the right to exercise or receive
payment pursuant to an Award by bequest or inheritance.

 
1.6  
Permitted Transferee means, with respect to a Participant, any “family member”
of the Participant, as defined under the instructions to use of the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

 
1.7  
Publicly Traded means that the Company or an Affiliate has issued any class of
common equity securities registered under Section 12 of the Exchange Act.

 
1.8  
Restricted Stock means shares of Common Stock granted to a Participant that are
subject to the restrictions set forth in Section 9.1 and the applicable Award
Agreement.  Restricted Stock also means any shares of the Company's capital
stock issued as a result of a dividend on or split of Restricted Stock.  Upon
termination of the restrictions, such Common Stock or other capital stock shall
no longer be Restricted Stock.

 
1.9  
Restricted Stock Units means restricted share units granted to a Participant
that are subject to the terms set forth in Section 10.3 and the applicable Award
Agreement.

 
1.10  
Restriction Period means the period set forth in the applicable Award Agreement
that is the period beginning on the date of grant of the Award and ending on the
final vesting date of the Restricted Stock.

 
1.11  
Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, together with any successor rule, as in
effect from time to time.

 
1.12  
Section 162(m) means Code Section 162(m) and any related Treasury regulations
promulgated or Internal Revenue Service guidance issued thereunder.

 
1.13  
Section 409A means Code Section 409A and any related Treasury regulations
promulgated or Internal Revenue Service guidance issued thereunder, including,
without limitation, any such regulations or other guidance that may be issued
after the Effective Date.

 
1.14  
Securities Act shall mean the Securities Act of 1933, as amended.

 
1.15  
Stock Appreciation Right or SAR means a stand-alone stock appreciation right
that is subject to the terms set forth in Section 8.1 and the applicable Award
Agreement

 
1.2  
Subsidiary means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing more than
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

 
 
5
 

--------------------------------------------------------------------------------


ARTICLE 2
TERM OF THE PLAN
 
The Plan shall be effective as of the Effective Date, provided that the Plan is
approved by the stockholders of the Company on or within 12 months of the
Effective Date.  The Plan shall continue in effect for a term of 10 years from
the later of the Effective Date or the date any amendment to add shares to the
Plan is approved by stockholders of the Company, unless terminated earlier under
Article 14.  In the absence of the approval by stockholders of the Company of an
amendment to add shares to the Plan, no Incentive Stock Option shall be granted
more than 10 years from the date the Plan is approved by the stockholders of the
Company.
 
ARTICLE 3
ADMINISTRATION
 
3.1  
Administrator.  The Plan shall be administered by the Board of Directors, unless
and until such time as the Board of Directors delegates the administration of
the Plan to a committee, which shall be appointed by and shall serve at the
pleasure of the Board of Directors.  The powers, duties and procedures of any
appointed committee shall be governed its adopted charter, or in the absence of
such charter, by this article. Any committee member shall be deemed to have
resigned automatically from the committee upon his termination of service with
the Company.  To the extent the Administrator considers it desirable for
transactions relating to a grant of Awards to be eligible to qualify for an
exemption under Rule 16b-3, the Administrator shall consist of a committee of
two or more members of the Board, all of whom qualify as “non-employee
directors” within the meaning of Rule 16b-3.  To the extent the Administrator
considers it desirable for compensation delivered pursuant to a grant of Awards
to be eligible to qualify for an exemption under Section 162(m), the Plan shall
be administered by a committee of two or more members of the Board, all of whom
qualify as “outside directors” within the meaning of Section 162(m).  The
Administrator may from time to time remove members from or add members to any
such committee; fill vacancies on the committee, howsoever caused; and otherwise
increase or decrease the number of members of such committee, in each case as
the Administrator deems appropriate to permit transactions in Common Stock
pursuant to the Plan and to satisfy such conditions of Rule 16b-3 or Section
162(m) as then in effect.  Notwithstanding the foregoing, the full Board of
Directors, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to Awards granted to
non-employee Directors.

 
3.2  
Meetings and Actions.  The Administrator shall hold meetings at such times and
places as it may determine in its sole discrimination.  A majority of the
members of the Administrator shall constitute a quorum, and the acts of the
majority of the members present at a meeting or a consent in writing signed by
all members of the Administrator shall be the acts of the Administrator and
shall be final, binding and conclusive upon all persons, including the Company,
its Affiliates, its stockholders, and all persons having any interest in Awards
that may be or have been granted pursuant to the Plan.

 
 
 
 
6

--------------------------------------------------------------------------------


3.3  
Powers of Administrator.  The Administrator shall have the full and exclusive
right to grant and determine terms and conditions of all Awards granted under
the Plan and to prescribe, amend and rescind rules and regulations for
administration of the Plan.  The Administrator may from time to time in its
discretion determine which of the eligible Employees, Consultants and Directors
of the Company or its Affiliates should receive Awards, the type of Awards to be
granted, and as applicable, the number of shares subject to the Awards, the
grant dates, the exercise or purchase price for shares subject to the Awards,
the vesting conditions and duration of the Awards and the restrictions
applicable to each grant of shares pursuant to the Awards.  In selecting
Participants and granting Awards, the Administrator shall take into
consideration the contribution the Participant has made or may make to the
success of the Company or its Affiliates and such other factors as the
Administrator shall determine.

 
3.4  
Discretion of Administrator.  The determination of the Administrator as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its Affiliates, its stockholders, and all persons having
any interest in Awards that may be or have been granted pursuant to the
Plan.  Subject to the express provisions of the Plan, the Administrator is
authorized, in its sole discretion, to construe the Plan and the respective
Award Agreements executed hereunder, to prescribe and enforce such rules and
regulations relating to the Plan as it may deem advisable to carry out the
intent of the Plan, and to determine and amend, subject to the provisions of
Article 14, the terms, restrictions and provisions of any outstanding Award in
any manner that is not inconsistent with the provisions of the Plan (including
but not limited to cashing out Awards, extending the exercise or effective
periods of Awards, accelerating the vesting of Awards, and converting or
substituting any or all stock options, stock appreciation rights or other stock
awards held by service providers of an entity acquired by the Company) the
terms, restrictions and provisions of each Award, including such terms,
restrictions and provisions as shall be requisite in the judgment of the
Administrator to cause designated Awards to qualify for specific tax treatment,
and to make all other determinations necessary or advisable for administering
the Plan.  The Administrator may correct any defect or supply any omission or
reconcile any inconsistency in any Award Agreement in the manner and to the
extent it shall deem expedient to carry it into effect.  The determinations of
the Administrator on any Plan matters shall be final, conclusive and binding on
all parties.

 
3.5  
Delegation of Authority.  To the extent permitted by Applicable Laws, the
Administrator may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards; provided, however, that in no event shall an officer of
the Company be delegated the authority to grant awards to, or amend awards held
by, the following individuals:  (a) individuals who are subject to Section 16 of
the Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) and
other Applicable Laws.  Any delegation hereunder shall be subject to the
restrictions and limits that the Administrator specifies at the time of such
delegation, and the Administrator may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this section shall serve in such capacity at the pleasure of the
Administrator.

 
 
 
7

--------------------------------------------------------------------------------


ARTICLE 4
STOCK SUBJECT TO THE PLAN
 
4.1  
Plan Limit.

 
(a)  
Aggregate Limit.  Subject to the provisions of Article 13, the aggregate number
of shares of Common Stock that may be issued under Awards granted pursuant to
the Plan shall not exceed 2 million shares of Common Stock; provided, however,
no more than 1 million shares of Common Stock may be issued in the form of Full
Value Awards. Such shares of Common Stock shall be authorized but unissued
shares. Shares of Common Stock shall be deemed to have been issued under the
Plan solely to the extent actually issued and delivered pursuant to an
Award.  Shares of Common Stock subject to Awards granted under the Plan that are
cancelled, expire or are forfeited shall be available for re-grant under the
Plan.  If a Participant pays the exercise or purchase price of an Award granted
under the Plan through the tender or withholding of shares, or if shares are
tendered or withheld to satisfy any Company withholding obligations, the number
of shares so tendered or withheld shall become available for re-issuance
thereafter under the Plan.  Subject to the provisions of Article 13, no more
than the aggregate maximum number of shares of Common Stock approved by the
Stockholders from time to time may be issued pursuant to Incentive Stock
Options.

 
(b)  
Section 162(m) Limit.  During any single calendar year, no Participant shall be
eligible to be granted Awards exceeding 1 million shares of Common Stock.

 
4.2  
Unused Stock.  Shares will be deemed to have been issued under the Plan only (a)
to the extent actually issued and delivered pursuant to an Award, or (b) to the
extent an Award is settled in cash.  If any outstanding Award under the Plan
expires or for any other reason ceases to be exercisable, is forfeited or
repurchased by the Company, in whole or in part (other than upon exercise of an
Award), the shares that were subject to such Award (and as to which the Award
had not been exercised) shall continue to be available under the Plan or revert
to the Plan to again be available for issuance under the Plan.  Any shares of
Common Stock tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award (other than an Option) shall again
be available for the grant of an Award pursuant to the Plan.

 
4.3  
Retention of Rights.  The existence of this Plan and any Award granted pursuant
to the Plan shall not affect the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other change in the Company's capital structure or its
business, or a merger or consolidation of the Company, or any issue of bonds,
debentures, or preferred or preference stock ranking before or affecting the
Common Stock, or the dissolution of the Company or any sale or transfer of all
or any part of the Company's assets or business, or any other corporate act or
proceeding, whether similar or not.

 
 
8
 

--------------------------------------------------------------------------------


ARTICLE 5
GRANT OF AWARDS
 
5.1  
Eligibility for Award.  Awards may be granted only to persons who, at the time
of grant, are Employees, Consultants or Directors.  Consultants and Directors
shall be eligible to receive any Award other than Incentive Stock Options.

 
5.2  
Grant of Awards.  The Administrator may from time to time in its discretion
grant Awards to one or more Employees, Consultants or Directors determined by it
to be eligible for participation in the Plan in accordance with the provisions
of this article.  No Award shall be enforceable under the Plan until the
Participant provides the Company with a signed Award Agreement in the form
specified by the Administrator with respect to the Award to that Participant.

 
5.3  
Terms of Awards.  Each Award will be evidenced by an Award Agreement in such
form and containing such provisions not inconsistent with the provisions of the
Plan as the Administrator from time to time will approve.  The terms of any
Award need not be identical to the terms of any other Award to the same or other
Participants.  An Award may be granted on more than one occasion to the same
person, and, subject to the limitations set forth in the Plan, such Award may
include any type of Award or any combination of Awards under the Plan. Award
Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m).  Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Code Section 422.

 
5.4  
Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule.  To the extent permitted by Applicable Laws, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

 
5.5  
Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in the
sole discretion of the Administrator, be granted either alone, in addition to,
or in tandem with, any other Award granted pursuant to the Plan.  Awards granted
in addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

 
 
9

--------------------------------------------------------------------------------


ARTICLE 6
VESTING OF AWARDS
 
An Award shall vest and/or become exercisable in whole or in part and at such
times as determined by the Administrator and set forth in the Award
Agreement.  The Administrator in its discretion may provide that an Award will
be vested or exercisable upon (a) the attainment of one or more performance
goals or targets established by the Administrator, which may be based on factors
including, but not limited to, the price of a share of Common Stock, the
Company's earnings per share, the Company's market share, the Company's sales,
the Company's operating margin, the earnings before or after interest, taxes,
depreciation, and/or amortization of the Company; (b) the Participant's
continued employment as an Employee with the Company or continued service as a
Director for a specified period of time; (c) the occurrence of any event or the
satisfaction of any other condition specified by the Administrator in its sole
discretion; or (d) a combination of any of the foregoing.  Each Award may, in
the discretion of the Administrator, have different provisions with respect to
vesting and/or exercise of the Award.  At any time after grant of an Award, the
Administrator may, in its sole discretion, accelerate the period during which an
Award vests.
 
ARTICLE 7
STOCK OPTIONS
 
7.1  
Option Award Agreement.

 
(a)  
Option Exercise Price.  The Option price (i.e., exercise price) per share of
Common Stock under each Option shall be determined by the Administrator and
stated in the Option Award Agreement.  The Option price for any Option that is
intended to be an Incentive Stock Option or to constitute performance-based
compensation within the meaning of Section 162(m) shall not be less than 100% of
the Fair Market Value (determined as of the day the Option is granted) of the
shares subject to the Option.  Nonqualified Stock Options may be granted with an
Option price of less than 100% of the Fair Market Value (determined as of the
day the Option is granted) of the shares subject to the Option.

 
In the case of an Option that is subject to Section 409A (such as a discounted
Nonqualified Stock Option), the timing of the exercise of the Option shall be
limited to one (or the earliest of two or more) of the following events, as
specified in the applicable Option Award Agreement, as determined and
interpreted in accordance with Section 409A: (1) a Change in Control, (2) the
Participant's separation from service, (3) a specified date, or (4) the taxable
year in which the Option vests.  In the event that Participant fails to exercise
such an Option within the prescribed period, the Participant shall forfeit all
rights under the Option; the Option Award Agreement shall terminate and be of no
further force or effect; and the Company shall be released from all obligations
under the Option.
 
The exercise price of an Option may not be repriced.
 
10
 

--------------------------------------------------------------------------------


 
(b)  
Duration of Options.  Each Option shall be of a duration as specified in the
applicable Award Agreement; provided, however, that the term of any Option shall
be no more than ten (10) years from the date on which the Option is granted and
shall be subject to early termination as provided herein.

 
(c)  
Limitations on Incentive Stock Options.

 
                 (i) Employee Status. An Incentive Stock Option may be granted
only to an individual who is an Employee at the time the Option is granted.
 
(ii) Dollar Limit.  To the extent that an Incentive Stock Option (together with
all Incentive Stock Options granted to the Participant under the Plan and all
other stock option plans of the Company and its Affiliate) becomes exercisable
for the first time during any calendar year for shares having a Fair Market
Value greater than $100,000 (or such other limit effective under the Code), the
portion of each Incentive Stock Option that exceeds such amount will be treated
as a Nonqualified Stock Option. The rule set forth in the preceding sentence
shall be applied by taking Options and other “incentive stock options” into
account in the order in which they were granted and the Fair Market Value of
stock shall be determined as of the time the respective options were granted.
 
                                                (iii) 10% Shareholder.  No
Incentive Stock Option shall be granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock (as determined in accordance with
Code Section 424(d)) representing more than 10% of the total combined voting
power of all classes of stock of the Company or of any Affiliate, unless the
option price of such Incentive Stock Option is at least 110% of the Fair Market
Value (determined as of the day the Incentive Stock Option is granted) of the
stock subject to the Incentive Stock Option, and the Incentive Stock Option by
its terms is not exercisable more than five (5) years from the date it is
granted.
 
(iv) Disqualifying Disposition. A Participant shall give the Company prompt
notice of any disposition of shares of Common Stock acquired by exercise of an
Incentive Stock Option which occurs within (A) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Code Section 424(h)) such Option to such Participant, or (B) one
year after the transfer of such shares to such Participant.
 
(d)  
Rights as Stockholder.  A Participant shall have no rights as a stockholder of
the Company with respect to any shares of Common Stock covered by an Option
until the date of the issuance of the stock certificate for such shares.

 
(e)  
Other Terms and Conditions.  The Option Award Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the Administrator
shall deem appropriate, including, without limitation, provisions that relate to
the Participant's ability to exercise an Option in whole or in part to the
passage of time or the achievement of specific goals or the occurrence of
certain events, as specified by the Administrator.

 
7.2  
Manner of Exercise.  An Option or portion of an Option may be exercised by
delivery of an irrevocable notice of exercise in such manner as determined by
the Company, stating the number of shares being purchased and the restrictions
imposed on the shares so purchased, if any.

 
 
 
11

--------------------------------------------------------------------------------


7.3  
Payment of Option Price.  The right to receive shares of the Common Stock upon
exercise of an Option shall be conditioned upon the delivery by the Participant
of payment for shares and withholding taxes incurred by reason of the exercise
and certain representations, if requested by the Administrator.  The
Administrator shall determine the acceptable form of consideration for
exercising an Option, including the method of payment, either through the terms
of the Option Award Agreement or at the time of exercise of an
Option.  Acceptable forms of consideration may include:

 
(a)  
cash, check or wire transfer (denominated in U.S. Dollars);

 
(b)  
subject to the Company's discretion to refuse for any reason and at any time to
accept such consideration and subject to any conditions or limitations
established by the Administrator, other shares held by the Participant which
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares as to which said Option shall be exercised;

 
(c)  
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided, that payment of such proceeds is then
made to the Company upon settlement of such sale;

 
(d)  
cashless "net exercise" arrangement pursuant to which the Company will reduce
the number of shares issued upon exercise by the largest whole number of shares
having an aggregate Fair Market Value that does not exceed the aggregate
exercise price, together with required withholding amounts (if any), provided
that the Company shall accept a cash or other payment from the Participant to
the extent of any remaining balance not satisfied by such reduction in the
number of whole shares to be issued,

 
(e)  
such other consideration and method of payment for the issuance of shares of
Common Stock to the extent permitted by Applicable Laws, or

 
(f)  
any combination of the foregoing methods of payment.

 
ARTICLE 8
STOCK APPRECIATION RIGHTS
 
8.1  
Stock Appreciation Rights Award Agreement.

 
(a)  
Grant. A SAR shall entitle a Participant to exercise all or a specified portion
of the SAR and to receive from the Company an amount determined by multiplying
the difference obtained by subtracting the exercise price per share of the SAR
from the Fair Market Value on the date of exercise of the SAR by the number of
shares of Common Stock with respect to which the SAR shall have been exercised,
subject to any limitations the Administrator may impose.

 
 
 
12

--------------------------------------------------------------------------------


(b)  
SAR Exercise Price.  The exercise (or base) price per share of Common Stock
under each SAR shall be determined by the Administrator and shall not be less
than 100% of the Fair Market Value (determined as the day the SAR is granted) of
the Common Stock subject to the SAR, and shall be stated in the applicable Award
Agreement.  The exercise price of the Common Stock under a SAR may not be
repriced.

 
(c)  
Duration of SARs.  Each SAR shall be of a duration as specified in the
applicable Award Agreement; provided, however, that the term of any SAR shall be
no more than 10 years from the date on which the SAR is granted and shall be
subject to early termination as provided herein.

 
(d)  
Rights as Stockholder.  A Participant shall have no rights as a stockholder of
the Company with respect to any shares of Common Stock covered by a SAR until
the date of the issuance of the stock certificate for such shares.

 
(e)  
Other Terms and Conditions.  The SAR Award Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the Administrator
shall deem appropriate, including, without limitation, provisions that relate to
the Participant's ability to exercise a SAR in whole or in part to the passage
of time or the achievement of specific goals or the occurrence of certain
events, as specified by the Administrator.

 
(f)  
Form of Payment.  A SAR may be paid to the Participant in the form of cash,
whole shares, or a combination thereof, based on the Fair Market Value of the
shares earned under the SAR on the date of payment.

 
8.2  
Manner of Exercise.  The SAR or portion of the SAR may be exercised by delivery
of an irrevocable notice of exercise in such manner as determined by the
Company, stating the number of shares as to which the SAR is being exercised and
the restrictions on any shares received in settlement of the SAR, if any.  The
right to receive shares of the Common Stock in settlement of a SAR shall be
conditioned upon the delivery by the Participant of payment by an electronic
transfer of funds, such other form as may be acceptable under the administrative
procedures established by the Company, or any other form of legal consideration
that may be acceptable to the Administrator, equal to such amount as the Company
shall determine to be sufficient to satisfy any liability it may have for any
withholding of income or other taxes incurred under Applicable Laws by reason of
the exercise; and certain investment representations, if requested by the
Administrator.

 
ARTICLE 9
RESTRICTED STOCK
 
9.1  
Restricted Stock Award Agreement.  Shares of Common Stock that are the subject
of a Restricted Stock Award will be subject to restrictions on disposition by
the Participant and an obligation of the Participant to forfeit and surrender
the shares to the Company under certain circumstances.

 
 
 
13

--------------------------------------------------------------------------------


(a)  
Issuance of Restricted Stock.  The right to receive Restricted Stock shall be
conditioned upon the delivery by the Participant of (i) payment of the purchase
price, if any, in full, by an electronic transfer of funds, such other form as
may be acceptable under the administrative procedures established by the
Company, or any other form of legal consideration that may be acceptable to the
Administrator; (ii) payment in similar form equal to such amount as the Company
shall determine to be sufficient to satisfy any liability it may have for any
withholding of income or other taxes under Applicable Laws incurred by reason of
the vesting of the Restricted Stock or the Participant's election under Code
Section 83(b); (iii) certain investment representations, if requested by the
Administrator; and (iv) a copy of the executed Award Agreement in the form
specified by the Administrator with respect to the grant of Restricted Stock to
that Participant.

 
(b)  
Stock Register or Certificates.  Shares representing the Restricted Stock shall
be recorded in the stock register of the Company in the name of the Participant
to whom such Restricted Stock shall have been granted.  In the event the Company
issues certificates, a stock certificate or certificates representing the
Restricted Stock shall be registered in the name of the Participant to whom such
Restricted Stock shall have been granted, and such certificates shall remain in
the custody of the Company.  The Participant shall deposit with the Company
stock powers or other instruments of assignment, each endorsed in blank, so as
to permit retransfer to the Company of all or a portion of the Restricted Stock
that shall be forfeited or otherwise not become vested in accordance with the
Plan and the applicable Award Agreement.

 
(c)  
Restrictions and Rights.  Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes.  The Participant
shall have the right to vote such Restricted Stock, to receive and retain all
regular cash dividends and such other distributions, as the Board of Directors
may, in its discretion, designate, pay or distribute on such Restricted Stock,
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to such Restricted Stock, except as set forth in this
section.  During the Restriction Period, the Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the stock until the
restrictions have lapsed, and a breach of the terms and conditions established
by the Administrator pursuant to the Award Agreement will cause a forfeiture of
the Restricted Stock.  The Award Agreement may contain such other provisions,
which shall not be inconsistent with the Plan, as the Administrator shall deem
appropriate.

 
(d)  
Forfeiture.  If the Participant fails to satisfy any applicable restrictions,
terms and conditions set forth in this Plan or in the applicable Award Agreement
for any reason, any Restricted Stock held by such Participant and affected by
such conditions shall be forfeited to the Company in return for such
consideration as shall be specified in the Award Agreement.  The Company and its
officers are authorized to reflect such forfeiture of Restricted Stock on the
Company's stock ledger.

 
 
14

--------------------------------------------------------------------------------


(e)  
Section 83(b) Election.  If a Participant makes an election under Code Section
83(b) to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Participant would otherwise be taxable under Code Section 83(a), the
Participant shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

 
ARTICLE 10
OTHER AWARDS
 
10.1  
Bonus Stock Awards; Deferred Stock Awards.  Each Bonus Stock Award or Deferred
Stock Award granted to a Participant will constitute a transfer of shares of
Common Stock other than Restricted Stock on such terms and conditions as the
Administrator shall determine.  Bonus Stock Awards and Deferred Stock Awards
will be made in shares of Common Stock and may be subject to performance
criteria or any other specific criteria, including service to the Company or any
Subsidiary, determined by the Administrator.  The purchase price, if any, for
Common Stock issued in connection with a Bonus Stock Award or Deferred Stock
Award will be determined by the Administrator in its sole discretion.

 
10.2  
Restricted Stock Unit Award.  Each Restricted Stock Unit Award will be subject
to such terms and conditions as the Administrator shall determine.  The number
and terms and conditions of Restricted Stock Units shall be determined by the
Administrator.  The Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, including conditions
based on one or more performance criteria or other specific criteria, including
service to the Company or any Subsidiary, in each case on a specified date or
dates or over any period or periods, as the Administrator determines.  The
Administrator shall specify, or permit the Participant to elect, the conditions
and dates upon which the shares of Common Stock underlying the Restricted Stock
Units which shall be issued, which dates shall not be earlier than the date as
of which the Restricted Stock Units vest and become nonforfeitable and which
conditions and dates shall be subject to compliance with Section
409A.  Restricted Stock Units may be paid in cash, shares of Common Stock, or
both, as determined by the Administrator.  On the distribution dates, the
Company shall issue to the Participant one unrestricted, fully transferable
share of Common Stock (or the Fair Market Value of one such Share in cash) for
each vested and nonforfeitable Restricted Stock Unit.

 
10.3  
Other Awards.  The Administrator may from time to time in its sole discretion
determine which of the eligible Employees, Consultants or Directors of the
Company and its Affiliates should receive grants of other Awards that are valued
in whole or in part by reference to, or are otherwise based upon, Common Stock,
including without limitation dividend equivalents, phantom stock , phantom stock
units and performance units.  Such Awards may be issued alone or in conjunction
with other Awards under the Plan.  In addition, the Administrator may, from time
to time, in its sole discretion and consistent with Applicable Laws that would
prohibit the imposition of the constructive or actual receipt of income, afford
a Participant the opportunity to convert the form of Award currently held by the
Participant prior to the time such Participant would become vested in such Award
(e.g., from a Restricted Stock Award to a restricted stock unit award).  The
Administrator, in its sole discretion, may include in any Award any provisions
necessary to avoid adverse tax consequences to the Participant under Section
409A.

 
 
15

--------------------------------------------------------------------------------


ARTICLE 11
ISSUANCE OF SHARES
 
11.1  
Stock Certificates.  Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Common Stock pursuant to the exercise of any Award, unless and until
the Board of Directors has determined, with advice of counsel, that the issuance
and delivery of such certificates is in compliance with all Applicable Laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares are listed or traded.  All stock certificates
delivered pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other under Applicable
Laws and rules and regulations.  The Administrator may place legends on any
stock certificate to reference restrictions applicable to the shares.  In
addition to the terms and conditions provided herein, the Board of Directors may
require that a Participant make such reasonable covenants, agreements, and
representations as the Board of Directors, in its discretion, deems advisable in
order to comply with any such laws, regulations, or requirements.  The
Administrator shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Administrator. No fractional shares of Common Stock shall be issued and
the Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.

 
11.2  
Nontransferability.

 
(a)  
No right or interest of a Participant in any Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  Except
as otherwise provided by the Administrator, no Award shall be assigned,
transferred, or otherwise disposed of by a Participant for value other than by
will or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a domestic relations order, unless and until such
Award has been exercised, or the shares underlying such Award have been issued,
and all restrictions applicable to such shares have lapsed.

 
 
 
16

--------------------------------------------------------------------------------


(b)  
During the lifetime of the Participant, only the Participant may exercise an
Award (or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a domestic relations order.  Notice to exercise an Award
shall be signed by the Participant or other person then entitled to exercise the
Award or such portion of the Award.  In the event that an Award shall be
exercised by any person or persons other than the Participant, the Administrator
may require appropriate proof of the right of such person or persons to exercise
the Award.  In addition, the Administrator may require such representations and
documents as the Administrator, in its sole discretion, deems necessary or
advisable to effect compliance with all applicable provisions of the Securities
Act and any other federal, state or foreign securities laws or regulations, the
rules of any securities exchange on which the Common Stock is traded or any
other Applicable Laws.  The Administrator may, in its sole discretion, also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars.  After the death of the
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
Applicable Laws of descent and distribution.

 
(c)  
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
determine to permit a Participant to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees, subject to the following
terms and conditions:  (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); and (iii) the Participant and the
Permitted Transferee shall execute any and all documents requested by the
Administrator.

 
11.3  
Paperless Administration.  Subject to Applicable Laws, the Administrator may
make Awards, provide applicable disclosure and establish procedures for exercise
of Awards by an internet website or interactive voice response system for the
paperless administration of Awards.

 
ARTICLE 12
TERMINATION OF CONTINUOUS SERVICE
 
12.1  
Effect of Termination of Continuous Service.  Except as otherwise provided in an
applicable Award Agreement or employment agreement with a Participant, or as
otherwise provided by the Administrator, any vesting of any Award shall cease
upon termination of the Participant's Continuous Service, and any Award shall be
exercisable only to the extent that it was exercisable on the date of such
termination of Continuous Service.  Any Award not exercisable as of the date of
termination, and any Award or portions thereof not exercised within the period
specified herein, shall terminate.

 
 
 
17

--------------------------------------------------------------------------------


(a)  
Termination Other than for Cause.  Subject to any limitations set forth in the
agreement for an Award, and provided that the notice of exercise is provided as
required by the Plan prior to the expiration of the Award, the Participant shall
be entitled to exercise the Award (i) during the Participant's Continuous
Service, and (ii) for a period of 90 days after the date of termination of the
Participant's Continuous Service for reason other than Cause, or such longer
period as may be set forth in the Award Agreement.

 
(b)  
Termination by Death.  Notwithstanding subsection (a), if a Participant's
Continuous Service should terminate as a result of the Participant's death, or
if a Participant should die within a period of 90 days after termination of the
Participant's Continuous Service under circumstances in which subsection (a)
would permit the exercise of the Award following termination, the personal
representatives of the Participant's estate or the person or persons who shall
have acquired the Award from the Participant by bequest or inheritance may
exercise the Award at any time within one year after the date of death, but not
later than the expiration date of the Award.

 
(c)  
Termination by Disability.  Notwithstanding subsection (a), if a Participant's
Continuous Service should terminate by reason of the Participant's Disability,
the Participant may exercise the Award at any time within one year after the
date of termination but not later than the expiration date of the Award.

 
(d)  
Termination for Cause.  Notwithstanding anything herein to the contrary, and
unless otherwise provided by the Award Agreement, if the Participant is
terminated for Cause, all unexercised Awards granted to the Participant shall
terminate immediately upon such occurrence.

 
(e)  
Extension of Award Termination Date.  The Administrator, in its sole discretion,
may extend the termination date of an Award granted under the Plan without
regard to the preceding provisions of this section.  Exercise of an Incentive
Stock Option beyond the periods provided in subsections (a), (b) and (c) shall
evidence the Participant's consent to such extension and any resulting
recharacterization of the Option as a Nonqualified Stock Option.

 
12.2  
Effect of Termination of Continuous Service on Stock.  Except as otherwise
provided in an applicable Award Agreement or employment agreement with a
Participant, or as otherwise provided by the Administrator, in the event that a
Participant terminates Continuous Service with the Company for any reason,
including Disability of the Participant, any unvested shares of Common Stock
held by such Participant as of the date of such termination of Continuous
Service shall be forfeited to the Company as of the date of termination of
Continuous Service.

 
 
 
18

--------------------------------------------------------------------------------


ARTICLE 13
REORGANIZATION, RECAPITALIZATION AND CHANGE IN CONTROL
 
13.1  
Adjustments to Common Stock.  The shares with respect to which Awards may be
granted are shares of Common Stock as presently constituted; provided, however,
that if, and whenever, prior to the expiration or distribution to the
Participant of an Award theretofore granted, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock with respect to which such Award may thereafter
be exercised or satisfied, as applicable, (a) in the event of an increase in the
number of outstanding shares, shall be proportionately increased, and the
exercise price per share shall be proportionately reduced, and (b) in the event
of a reduction in the number of outstanding shares, shall be proportionately
reduced, and the exercise price per share shall be proportionately
increased.  Notwithstanding the foregoing, any such adjustment made with respect
to an Award that is an Incentive Stock Option shall comply with the requirements
of Code Section 424(a), and in no event shall any such adjustment be made which
would render (i) any Incentive Stock Option granted under the Plan to be other
than an "incentive stock option" for purposes of Code Section 422 or (ii) any
award that is intended to be exempt from, or comply with, Section 409A to fail
to comply with Section 409A.

 
13.2  
Recapitalization.  If the Company recapitalizes or otherwise changes its capital
structure, thereafter upon any exercise or satisfaction, as applicable, of a
previously granted Award, the Participant shall be entitled to receive (or
entitled to purchase, if applicable) under such Award, in lieu of the number of
shares of Common Stock then covered by such Award, the number and class of
shares of stock and securities to which the Participant would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to such
recapitalization, the Participant had been the holder of record of the number of
shares of Common Stock then covered by such Award.

 
13.3  
Change in Control.  In the event of a Change in Control, the Administrator in
its sole discretion may:

 
(a)  
Substitution of Awards.  negotiate a binding agreement whereby the surviving
corporation or acquiring corporation may assume any outstanding Award under the
Plan or may substitute similar stock awards on an equitable basis of appropriate
stock of the Company, or of the surviving corporation or acquiring corporation,
which will be issuable in respect of the Common Stock (including an award to
acquire the same consideration paid to the stockholders in the Change in
Control) for those outstanding under the Plan; provided that with respect to (i)
each outstanding Incentive Stock Option, any such substituted award meets the
requirements of Code Section 424(a) and (ii) each outstanding Award subject to
Section 409A, any such substituted award meets the requirements of Section 409A;

 
(b)  
Acceleration of Vesting.  accelerate the vesting of outstanding Awards (and, if
applicable, the time during which such Awards may be exercised);

 
 
 
19

--------------------------------------------------------------------------------


(c)  
Acceleration of Exercise: in lieu of, or in addition to, accelerating the
vesting of outstanding Awards, the Administrator may, upon written notice to
Participants, provide that all unexercised Awards must be exercised or satisfied
upon the Change in Control or within a specified number of days of the date of
such Change in Control or such Awards will terminate.  In response to such
notice, a Participant may make an irrevocable election to exercise the
Participant's Award contingent upon and effective as of the effective date
stated in such notice.  Any Award shall terminate if not exercised upon the time
frame stated in the notice.  The Administrator may, in its sole discretion,
accelerate the vesting of any outstanding Award in connection with any proposed
or completed Change in Control.

 
(d)  
Cash-Out:  prior to such a Change in Control, terminate any or all unexercised
Awards (after acceleration of vesting) in exchange for cash or consideration
similar to that received by stockholders of Common Stock of the Company in the
Change in Control, less the exercise price required under any such Awards.

 
13.4  
Other Events.  In the event of changes to the outstanding Common Stock by reason
of recapitalization, reorganization, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for under this article, any
outstanding Awards and any Award Agreements evidencing such Awards shall be
subject to adjustment by the Administrator in its discretion as to the number
and exercise price of shares of Common Stock or other consideration subject to
such Award.  In the event of any such change to the outstanding Common Stock,
the aggregate number of shares available under the Plan may be appropriately
adjusted by the Administrator, the determination of which shall be conclusive.

 
13.5  
No Adjustment for Certain Awards.  Except as hereinabove expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
market value, shall not affect previously granted Awards, and no adjustment by
reason thereof shall be made with respect to the number of shares of Common
Stock subject to Awards theretofore granted or the exercise price per share, if
applicable.

 
ARTICLE 14
AMENDMENT AND TERMINATION
 
14.1  
Amendment of the Plan.  The Board of Directors may at any time and from time to
time alter, amend, suspend or terminate the Plan or any part thereof as it may
deem proper, except that no such action shall diminish or impair the rights
under an Award previously granted without the consent of the affected
Participant.  Unless the stockholders of the Company shall have given their
approval, the Board of Directors may not amend the Plan to (a) increase the
maximum aggregate number of shares that may be issued under the Plan, (b)
increase the maximum number of shares that may be issued under the Plan through
Incentive Stock Options, (c) change the class of individuals eligible to receive
Awards under the Plan, or (d) make any other change that would require
stockholder approval under Applicable Laws.

 
 
20

--------------------------------------------------------------------------------


14.2  
Termination of the Plan.  The Board of Directors may at any time suspend or
terminate the Plan.  No such suspension or termination shall diminish or impair
the rights under an Award previously granted without the consent of the affected
Participant, and termination of the Plan shall not affect the Administrator's
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination. No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan, and in no event may any Award be granted under the Plan after the tenth
(10th) anniversary of the Effective Date.

 
ARTICLE 15
GENERAL PROVISIONS
 
15.1  
Tax Obligations.  To the extent provided by the terms of an Award Agreement, the
Participant may satisfy any federal, state local and foreign income or other tax
withholding obligation (including the Participant’s FICA or employment tax
obligation) under Applicable Laws relating to the exercise or acquisition of
Common Stock under an Award by tendering a cash payment or, if permitted by the
Administrator, either withholding from any cash compensation paid to the
Participant by the Company or its Affiliate or delivering to the Company owned
and unencumbered shares of Common Stock.  The number of shares of Common Stock
which may be withheld or surrendered shall be limited to the number of shares
which have a Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable
income.  Notwithstanding any provision to the contrary, all taxes associated
with participation in the Plan, including any liability imposed under Section
409A, shall be borne by the Participant.

 
15.2  
Section 409A.  To the extent that the Administrator determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A.  Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A, the
Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under
Section 409A.

 
 
 
21

--------------------------------------------------------------------------------


15.3  
Rule 16b-3.  It is intended that, at any time the Company is Publicly Traded,
the Plan and any Award made to a person subject to Section 16 of the Exchange
Act shall meet all of the requirements of Rule 16b-3.  If any provision of the
Plan or of any such Award would disqualify the Plan or such Award under, or
would otherwise not comply with the requirements of, Rule 16b-3, such provision
or Award shall be construed or deemed to have been amended as necessary to
conform to the requirements of Rule 16b-3.

 
15.4  
Section 162(m).

 
(a)  
Performance-Based Compensation.  It is intended that, at any time when the
Common Stock is Publicly-Traded, the Plan shall comply fully with and meet all
the requirements of Section 162(m) so that Awards hereunder which are made to
Participants who are "covered employees" (as defined in Section 162(m)) shall
constitute "performance-based" compensation within the meaning of Section
162(m).  If an Award is intended to qualify as “performance-based” compensation
within the meaning of Section 162(m), it shall be payable solely on account of
attainment of established performance goals.  If any provision of the Plan or an
applicable Award Agreement would disqualify the Plan or Award or would not
otherwise permit the Plan or Award to comply with Section 162(m) as so intended,
such provision shall be construed or deemed amended to conform to the
requirements or provisions of Section 162(m).

 
(b)  
Performance-Based Requirements. To the extent necessary to comply with the
requirements of Section 162(m)(4)(C), with respect to any Award which is
intended to qualify as performance-based compensation, no later than 90 days
following the commencement of any performance period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m)), the Administrator shall, in writing, (i) designate one or more
eligible individuals, (ii) select the performance criteria applicable to such
performance period, (iii) establish the performance goals, and amounts of such
Awards, as applicable, which may be earned for such performance period, and (iv)
specify the relationship between performance criteria and the performance goals
and the amounts of such Awards, as applicable, to be earned by each covered
employee for such performance period.

 
(c)  
Performance Criteria. The performance criteria to be utilized under the Plan for
such purposes shall consist of objective tests based on one or more of the
following:  earnings or earnings per share, cash flow, customer satisfaction,
revenues, financial return ratios (such as return on equity and/or return on
assets), market performance, stockholder return and/or value, operating profits,
EBITDA, net profits, profit returns and margins, stock price, credit quality,
sales growth, market share, comparisons to peer companies (on a company-wide or
divisional basis), working capital and/or individual or aggregate employee
performance.

 
(d)  
Certification of Results.  Following the completion of each performance period,
the Administrator shall certify in writing whether and the extent to which the
applicable performance goals have been achieved for such performance period.  In
determining the amount earned under such Awards, the Administrator shall have
the right to reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Administrator may deem relevant including the assessment of individual or
corporate performance for the performance period.

 
 
 
22

--------------------------------------------------------------------------------


15.5  
Section 13(k).  Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

 
15.6  
Beneficiary Designations.  Each Participant may, from time to time, name a
beneficiary or beneficiaries (who may be contingent or successive beneficiaries)
for purposes of receiving any amount which is payable in connection with an
Award under the Plan upon or subsequent to the Participant's death.  Each such
beneficiary designation shall serve to revoke all prior beneficiary
designations, be in a form prescribed by the Company and be effective solely
when filed by the Participant in writing with the Company during the
Participant's lifetime.  In the absence of any such written beneficiary
designation, for purposes of the Plan, a Participant's beneficiary shall be the
Participant's estate.

 
15.7  
No Employment Rights.  Nothing contained in this Plan or in any Award granted
under the Plan shall confer upon any Participant any right with respect to the
continuation of such Participant's Continuous Service by the Company or any
Affiliate or interfere in any way with the right of the Company or any
Affiliate, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such Continuous Service or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of the Award.

 
15.8  
Jurisdictions.  In order to assure the viability of Awards granted to
Participants employed in various jurisdictions, the Administrator shall have the
authority to adopt such modifications, procedures and subplans as may be
necessary or desirable to comply with provisions of the Applicable Laws in which
the Company may operate to assure the viability of the benefits from Awards
granted to Participants employed in such countries, to accommodate differences
in local law, tax policy, or custom applicable in the jurisdiction in which the
Participant resides or is employed and to meet the objectives of the
Plan.  Moreover, the Administrator may approve such supplements to, or
amendments, restatements, or alternative versions of, the Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of the Plan as in effect for any other purpose; provided, however,
that no such supplements, amendments, restatements, or alternative versions
shall increase the share limitations contained in Article 4.  Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate any Applicable Laws.

 
 
 
23

--------------------------------------------------------------------------------


15.9  
Foreign Currency.  A Participant may be required to provide evidence that any
currency used to pay the exercise price of any Award was acquired and taken out
of the jurisdiction in which the Participant resides in accordance with
Applicable Laws, including foreign exchange control laws and regulations.  The
amount payable will be determined by conversion from U.S. dollars at the
exchange rate as selected by the Administrator on the date of exercise.

 
15.10  
Other Employee Benefits.  Unless so provided by the applicable plan, the amount
of compensation deemed to be received by a Participant as a result of the
exercise of an Award shall not constitute earnings with respect to which any
other employee benefits of the person are determined, including without
limitation benefits under any pension, profit sharing, life insurance, or
disability or other salary continuation plan.

 
15.11  
Confidentiality of Information.  Except as required by Applicable Laws,
information regarding the grant of Awards under this Plan is confidential
information of the Company and may not be shared with anyone other than the
Participant's immediate family and personal financial advisor and other
person(s) designated by Participant by power of attorney or assignment.

 
15.12  
No Funding.  The Plan shall be unfunded.  The Company shall not be required to
establish any special or separate fund or to make any other segregation of funds
or assets to ensure the payment of any Award.

 
15.13  
Severability.  If any provision of this Plan is held by any court or
governmental authority to be illegal or invalid for any reason, such illegality
or invalidity shall not affect the remaining provisions.  Instead, each
provision held to be illegal or invalid shall, if possible, be construed and
enforced in a manner that will give effect to the terms of such provision to the
fullest extent possible while remaining legal and valid.

 
15.14  
Governing Law and Venue.  This Plan, and all Awards granted under this Plan,
shall be construed and shall take effect in accordance with the laws of the
State of Nevada without regard to conflicts of laws principles.

 
15.15  
Use of Proceeds.  Any cash proceeds received by the Company from the sale of
shares of Common Stock under the Plan shall be used for general corporate
purposes, but in no event shall be used to purchase shares in the public market
for issuance of Stock or Awards under the Plan.

 
15.16  
Appendices.  The Administrator may approve such supplements, amendments or
appendices to the Plan as it may consider necessary or appropriate for purposes
of compliance with Applicable Laws or otherwise and such supplements, amendments
or appendices shall be considered a part of the Plan; provided, however, that no
such supplements shall increase the share limitations contained in Article 4.

 
 
 
24

--------------------------------------------------------------------------------


15.17  
Indemnification.  To the extent allowable pursuant to Applicable Laws, each
member of the committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which the member may be a party or in
which the member may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 


 
 
 


Adopted by the Board of Directors on October 27, 2009.


 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------


 

